CASE 3:20-CV-O1721-WGY Document Fleet Io P WEL 3.6

AO 440 (Rev. 06/ 12) Summons in a Civil Action

UNITED STATES DISTRICT CoURT

 

for the
District of Puerto Rico
MARCEL G. RIVERA KON-KIN
)
)
Plaintiffis) )
Vv. Civil Action No. 3:20-cv-01 721-WGY
STEVENMNUCHIN. in his Official capacity as the )
Secretary of the )
U.S. Department of Treasury; CHARLES RETTIG, in )
; his official )
Defendant(s) )

SUMMONS IN A CIVIL, ACTION

     
    
 

/c

To: (Defendant's name and address) United States of America Ly
Department of Justice Lal C17 2020
Civil Process Clerk \e-| an jo
950 Pennsylvania Ave, NW \“’\. US. Attomey’s Office _/e&
Washington, DC 20530 Puerto Rico WA

  

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Diego H. Alcala Laboy

Defensoria Legal LLC

PO Box 12247

San Juan, PR00914

If you fail to respond, judgment by default wil] be entered against you for the relief demanded in the complaint,
You also must file your answer or motion with the court.

MARIA ANTON GIORGI-JORDAN, ESQ:

CLERK OF CO URT Digitally signed by Viviana

Ss Diaz
Date: 2020.12.17 1 1:46:18
-04'00'

Signature of Clerk or Deputy Clerk

 

Date: 12/17/2020

 

 
588 SIO NOUALWAY BRCHNENS-iGled Mabo2PaRe gest at 10
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 3:20-cv-01721-WGY

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 ()

This summons for (name of individual and title, if any) Lan \ led * wade io ¢ { il tr] Ue

was received by me on (date) } ) Dé Ce wd by dojo Ve foutment OF Jake ge

CI I personally served the summons on the individual at (place)

 

On (date) ; or

 

 

 

CO} I left the summons at the individual’s residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

 

4 I served the summons on (name of individual) p hk wl 5 thew Wo [ a Vow | Vr ded who is
designated by law to accept service of process on behalf of (name t Poranmemat fake rt Ferrey wa? Lf Sour flay.

on (date) Pog ember, CD \ogor Tee Cive{ rou
Bevendic, 0, Jyoor FRC

oN ras
Py a_AM ;
C Ireturned the summons unexecuted because Slee >

 

 

 

o = : Or
= RECE) ; NE
O Other (specify): on / “KEIVED \e
\ F \ tu. s. A ;
VA Punta pe Otice /ey
My fees are $ for travel and $ for services, or tHral of $ 0.00

a

ih]

I declare under penalty of perjury that this information is true.

Date: / / C eat, JO ern A. { chil V po.

fi Server’s signature

A
(/ “JNuGe Camel iv evn

Printed name and title

 

 

Server's address

Additional information regarding attempted service, etc:

 
Case 3:20-cv-01721-WGY Document 5

U.S. Postal Service™

  

CERTIFIED MAIL®

1) ene ie tei Only

248

eOeO OOF0 ooo0 b940 1479

7020 0040 ogoo B40

ee NM

EMC reais

    
  

Our website atl wivw, usps.com®.
2

     

 

Cl Return Receipt (hardcopy)
CReturn Receipt (electronic)
Cl Certified Mail Restricted Delivery! ¢.
CDAcutt Signature Required
ClAdutt Signature Restricted Delivel

    
   
 
     
  

U.S. Postal Service” -
CERTIFIED MAIL® RECEIPT

Domestic Mail Only

 

 
 

 

: Lo 4
Extra Services & Fees Check box, aad fee g& approp! jfte)

(J Return Receipt (hardeopy) $ ;

()Retum Receipt (electronic) $ = .
CiCertified Mail Restricted Delivery $ tt
[Adult Signature Required $ ee Be se

[Adult Signaturs Restricted Delivery $4
Postage

 

 

‘Total Postage and Fees s ‘
$ Ne

 

 

Slieet and Apt No. oF PO Box No. eo
\ S$ ob Ve ansy [eu Wo. Ww

City, Staite; ZiPya®
er Wt WO 20220

 

   

 

  
 

   

  

LSU C ON einen eee eee See ecm aeet tanen

   
   
  
 
   
 

    

Filed 12/17/20 Page 3 of 3

TRS ee ee

CERTIFIED MAIL® RECEIPT

lafehrnerssleanvETN Olay ite i

   

   

For delivery Information,

OFFIC!

visit our websit= a) tievaisus. con®

    
  

 
 

 

 

 

 

 

 

 

Set. Vuited Staten Ay Boo DOS~C Roo _

Seat and ApE NG, oF EO Box NG,
S50

r

Oo

wn

rl

S |conied ita Fes 7 / =

eS $ pe = oO
Extra Services & Fess (check box, add feo as ippropriat ~, aA =
C)Return Receipt (hardcopy) $n de é | 330 IN

C1 | (JReturn Receipt (electronic) Bicep Postmark >

| Cicentitiee Mait Restricted Delivery $ . Se as Here ao

| Dladutt signature Required sy ria

[1 | Cadutt signature Resticted Delivery § fe “oS

co [Pestage - a 4

a |g. Ses yg Lee

(J Total Postage and Fees A

Cc
$

© |Sent To

mu

oO

rt

Kennsylvenice, Ay, NA

 

 

 

¥06-000-20-0) 0 oy 008 o

 

 

 

 

 

 

  

 

 

 

 

 

; u MUO oO?
weed a y me th Z
ME oA ees cos ( =
ee nM S ae ie ady pur joan! -
FO AT ge
LE anaes, eee ee = or was)
oe $
i 7 o
a w C. $094 pur ofezseg eyo]
P a
af DE: iy z / ebzysog| GI
= EG 17 é > eee cemnvern o
oO ——_*—¢ Peanbeu emesis ampy—] |
- \ ey $ Aenred peyomsoy Few peyegT] |
S04 ~$ (wogrels) dieoey wimey | |
ae $ {(Kdooprey) jdlozey umyany |]

“y " $2 00) paw 'xoq #9849) S884 B SEOIAIOS axa] oO-
: Sie 2 engl” 7 =
584 IEW Peymesy oO

ri “I Yo ott me f%
LL iVidida had ke
2 2) —
~0
FON eam Ul

NTE | eal aia net pe)
oon

 

‘U.S. Postal! aa ee

CERTIFIED MAIL® RECEIPT

Domestic Mail (oy ian

esi Gea usps.com®

    
     

    
   
  
 
 
 

   

 

 

     

«é fi
C)Return Receipt (harclcopy) ws
Ci Return Receipt (electronic) / 2 $
Cl Certified Mail Restricted
Cy Adult Signature Required
Dl Adut signature Restri
Postage =

rr. 2 ¢ 84 es pe
VF LL USE
Certified Mail Fee ;
Is a
Extra Services & Fees (check mit

  

 
 
   
  

ae
. a
= 5

Elgery $

 
 
 
 

  

   

 

  

TRS

  

   
